Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Liliana E. Pazmino appeals from the district court’s final judgment entered after the district court granted Defendants’ Fed.R.Civ.P. 12(b)(6) motion to dismiss her claims against Defendants, including her state law claim for quiet title. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. See Pazmino v. LaSalle Bank N.A., No. 1:09-cv-01173-GBL-JFA (E.D. Va. filed June 30, 2010; entered July 1, 2010); see also Horvath v. Bank of N.Y., 641 F.3d 617 (4th Cir.2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.